Citation Nr: 1633614	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Counsel




INTRODUCTION

The Veteran had active service from December 1975 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2013 rating decisions by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2014 substantive appeal, the Veteran requested a hearing live by video conference.  The hearing was scheduled for March 10, 2016; however, the Veteran requested that the hearing be postponed for 6 months so that he could have time to gather evidence in support of his claim.  The Board finds no reason why the Veteran's request should not be granted and as such, the Veteran should be afforded a new hearing, no earlier than September 10, 2016, based on his request for a postponement.

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required.  See 38 C.F.R. § 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing before a VLJ.  The hearing should be scheduled for no earlier than September 10, 2016.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




